Currier, Judge,
delivered the opinion of the court.
This was a proceeding under the statute for extortion. The case is not distinguishable in principle from that of State v. *445Vasel, ante, p. 416. There was testimony tending to prove the material allegations of the complaint, which well warranted the result reached by the court. No instructions were asked or given on either side.
The objections to the complaint sought to be raised by the motion in arrest, if of force at all, are not available under that motion, and the judgment will be affirmed.
The other judges concur.